Citation Nr: 1014464	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury, variously diagnosed as scoliosis.

2.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1970 to 
February 1972, in addition to other periods of verified 
active duty (a 43 day period in 1987) and unverified active 
duty for training (ACDUTRA).  He served in the Pennsylvania 
Army National Guard (PANG) from November 1977 to November 
1979 and from December 1979 to November 1986.  He also had 
unverified service in the United States Army Reserve (USAR) 
from 1986 to 1995.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania. 

In June 2007, the Board remanded the claims for additional 
evidentiary development.  The Board again remanded these 
issues to the RO, via the Appeals Management Center (AMC), in 
November 2008 for further development and adjudicative 
action.  The development indicated has been accomplished and 
the case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
Veteran's back disability is unrelated to service and that 
arthritis did not manifest within one year of active service.

2.  The preponderance of the evidence indicates that the 
Veteran's skin disorder is unrelated to service.

CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for a back disability disability are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

2.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§111, 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in a June 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the Veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in July 2007.  The claim was last readjudicated in December 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the Veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the Veteran.  See Pelegrini, 18 Vet. 
App. at 121.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection for compensation is not in order for 
congenital or developmental defects.  38 C.F.R. § 3.303(c).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The term "active service" includes active duty, any period of 
ACDUTRA in which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty, and 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction, cardiac arrest, 
or cerebrovascular accident which occurred during such 
training. 38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes full-time duty with the Army National 
Guard of any State under sections 316, 502, 503, 504, or 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(C).  The term "inactive duty training" 
includes service with the Army National Guard of any State 
(other than full-time duty) under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Back

The Veteran indicated in his May 2003 claim for benefits that 
he had a back injury which damaged his spinal cord while on 
active duty and that he had to catheterize himself to remove 
the urine from his bladder due to this nerve damage.

The Board notes at the outset that the Veteran, through his 
representative, argues in a February 2008 brief that "the 
Veteran's cervical spine disc disease is proximately due to 
his service-connected lumbar-sacral spine degenerative disc 
disease".  The Board observes that the Veteran is not 
service-connected for any condition.

Turning to the evidence, service treatment records indicate 
that no back disability was documented in either the 
Veteran's May 1970 induction medical reports or the September 
1972 separation medical reports.  

An April 1972 VA examination for the Veteran's complaints of 
low back pain indicates that the Veteran had full range of 
motion in all directions; straight leg lifting was negative; 
he alleged tenderness over the lumbar area; there was no 
muscle spasm; and the Veteran could get on and off the table 
and dress and undress with no difficulty.  X-rays of the 
lumbosacral spine taken at that time indicate no recent 
fracture or subluxation; vertebral curve was normal; 
intervertebral disc spaces were well maintained; the pedicles 
were intact; and the lumbosacral and sacroiliac joints were 
normal.  The conclusion was that the Veteran had a normal 
lumbosacral spine except for minimal rotary scoliosis.  The 
Veteran had reported at the April 1972 examination that 
during April 1970 and October 1970 that he had complained of 
low back pain during service to the medics with no findings; 
however, the examiner reported that the Veteran was never x-
rayed during service and was not profiled (with restricted 
physical activity) for any reason.

It was subsequently held that scoliosis was a congenital or 
developmental defect which was not a disability for VA 
purposes under pertinent law.  See 38 C.F.R. § 3.303(c).

Physicals conducted during the Veteran's National Guard 
service dated November 1977, November 1979, October 1983, 
August 1986 and March 1990 indicate no abnormalities or 
complaints concerning the Veteran's back.

The Veteran's VA records indicate that during January 2001, 
an MRI of the lumbar spine revealed a small central and 
slightly right paracentral disk herniation superimposed on a 
diffusely degenerating bulging disk at L5-S1 resulting in 
only minimal central canal stenosis and narrowing of the 
right neural foramen.  A May 2003 VA treatment note indicates 
that the Veteran had degenerative disc disease of his 
cervical and lumbar area.  Various other VA treatment records 
indicate the Veteran complained of back pain at times; 
however, there was no indication of a relationship between 
the Veteran's complaints and active service.

The Veteran was afforded a VA general medical examination 
during October 2005.  The examiner reiterated the findings of 
the January 2001 MRI without indicating whether the Veteran's 
current back disability was related to service.  The examiner 
did indicate that the Veteran's need to catheterize himself 
was not related to his back problems.

The Veteran was afforded an additional VA examination for his 
spine during February 2009.  The Veteran reported that he had 
hurt his back in 1972 when falling off a cliff and he was 
given pain pills and light duty for two weeks.  The Veteran 
reported he got better and received no other treatment at 
that time.  The Veteran indicated that he had persistent back 
pain since that time.  X-rays taken at the time of the 
examination indicate some disc space narrowing at the L5-S1 
level with a little bit of retrolisthesis of the L5 vertebral 
body on the sacrum.  An MRI indicated very mild degenerative 
changes with a disc bulge at the L5-S1 level; mild to 
moderate L4-L5 and L5-S1 facet joint osteoarthritis.  The 
examiner observed that the Veteran's service treatment 
records did not show any truly significant structural injury 
to the spine during service and there were no objective 
findings associated with his service treatment records.  The 
examiner also observed that the Veteran is a really big guy 
who was a truck driver and worked in various labor 
occupations which could have contributed to his degenerative 
disk disease.  To summarize, the examiner indicated that it 
was less likely than not that the Veteran's degenerative disk 
disease of the lumbar spine was related to, or aggravated by, 
his injury while on active duty; further relating that he 
believed that other factors to include body weight, 
occupation and medical comorbidities would be the more likely 
causative factors.

To summarize, there is no objective evidence which relates 
the Veteran's current back disability to service.  The Board 
notes in this regard that there were no objective findings 
concerning the Veteran's alleged back pain during 1972; 
National Guard physicals dating to 18 years post-service are 
negative for complaints of or findings regarding the 
Veteran's back; and a VA examiner thoroughly reviewed the 
claims file, examined the Veteran, and opined that it was 
less likely than not that the Veteran's back disability was 
related to active service.  The Board additionally observes 
that the first finding of arthritis in the Veteran's back was 
more than thirty-five years after service.  Finally, it is 
noted that minimal scoliosis was noted on a 1972 X-ray.  
This, as has been noted is a congenital or developmental 
defect not subject to service connection.  Further, there is 
no evidence of superimposed pathology in service which could 
then be service connected.  Thus, the Board finds that the 
preponderance of the evidence indicates that the Veteran's 
back disability is not related to service.



Skin

The Veteran claimed in his May 2002 claim for benefits that 
he had jungle rot of both feet resulting in recurring pimples 
and water blisters.  During his May 2004 RO hearing 
testimony, the Veteran indicated that he had been receiving 
salve from the VA since 1972 for the rash on his feet.

An October 1970 treatment record from when the Veteran was 
stationed at Fort Knox, Kentucky indicates that he had a 
groin rash.  Treatment records from an aid station indicate 
that during June 1971 the Veteran complained of a rash for 
two days with crabs and the subsequent development of red, 
circular, puritic rash in the groin and scrotal area which 
appeared tinea like.  

The Veteran's April 1972 VA examination indicated that there 
were no abnormalities of the skin.

A July 1984 treatment note from the Veteran's National Guard 
service period indicates that the Veteran had a skin eruption 
on his upper arm, lower back and left calf.  The note 
indicated the assessment was puritis papules, with a 
subjective finding of the Veteran going to primary care 
because of chigger (bites) and objective findings of two 
papules on the left upper arm and one papule on the lower 
back with no other lesions noted. 

Physicals conducted during the Veteran's National Guard 
service dated November 1977, November 1979, October 1983, 
August 1986 and March 1990 indicate no abnormalities or 
complaints concerning the Veteran's skin.

Concerning the Veteran's VA records, the Board notes that the 
Veteran had a prescription for a rash on the trunk of his 
body during October 2002.  An October 2005 VA treatment note 
indicates that the Veteran's skin was clear.  A May 2008 VA 
treatment note indicates that the Veteran called to complain 
about irritation around his scrotum due to urine leakage and 
wearing a diaper.

The Veteran was afforded a VA examination during February 
2009.  The Veteran indicated that he was diagnosed with 
jungle rot while in the military and that he could not recall 
how he was diagnosed with jungle rot of the feet.  The 
Veteran also reported having a rash of the groin and under 
the arms during military service.  The examiner indicated 
that the Veteran was a poor historian as he could not relate 
any other details of his treatment in the military for skin 
conditions.  The Veteran additionally indicated that he had 
been prescribed creams and salves form the VA since 1972; but 
he had never seen a dermatologist and had never seen 
practitioners outside of the VA.  The Veteran indicated that 
he had a rash off and on since discharge on the feet; under 
the arms; in the groin area; and a rash on the tail bone; 
abdomen and back.  The Veteran reported having a red itchy 
rash under his arms which developed welts, then spread four 
to five times per year.  The Veteran also reported a red, 
itchy rash that develops welts around his groin and then 
spreads, lasting once per month.  The Veteran also reported a 
red, itchy rash on his feet four to five times per year.  The 
Veteran also reported a rash on his abdomen following April 
2008 surgery and a rash on his back that began during April 
2008.  Also, the Veteran reported a rash on his tail bone 
that had occurred for the previous six years.  The examiner 
reported that the current medication for the Veteran was 
calmoseptine ointment, a skin moisture barrier; with no 
indication of the area to be applied.  The examiner observed 
that the Veteran's VA treatment records only reveal one 
notation for treatment of a skin rash during June 2000 which 
was indicated as the result of a drug reaction.  The 
examiner, indicating various National Guard and VA records, 
reported that on many, many occasions, the Veteran's skin was 
noted as normal with no mention of a skin condition.  The 
only skin condition or abnormality found on active 
examination was 6-10 tiny, pinpoint red papules with scabs in 
the left groin and 4-5 similar papules in the right groin.  
The examiner indicated that the skin problem involving the 
groin area was diaper rash, not secondary to military 
service.

To conclude, there is no objective evidence that the Veteran 
has a current skin disorder which is related to service.  In 
this regard, the Board notes that there was no complaint of a 
skin disorder during 1972 or for many years thereafter; the 
Veteran's VA treatment records spanning many years reveal 
only one complaint of a skin problem which was secondary to a 
drug reaction; a VA examiner who thoroughly reviewed the 
claims file and the Veteran, indicated that the Veteran's 
current skin disorder was related to wearing diapers rather 
than any incident of service.  Thus, the Board finds that the 
preponderance of the evidence indicates that the Veteran's 
skin condition is not related to any incident of service.  

The Board acknowledges the Veteran's contentions that the 
claimed disabilities are related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, the Board 
additionally notes that the Veteran claims that his 
disabilities have been chronic since his separation from 
active service during 1972.  However, the Board does not find 
these contentions credible as volumes of medical history 
indicate no complaints concerning a skin condition or back 
disability for many years post-service.  It is considered 
unlikely that were there chronic complaints in all the years 
after service that some treatment would not have been sought 
in all those intervening years.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for residuals of a back 
injury, variously diagnosed as scoliosis, is denied.

Entitlement to service connection for a skin disorder, 
claimed as jungle rot of both feet, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


